Fourth Court of Appeals
                                San Antonio, Texas
                                    September 10, 2015

                                    No. 04-15-00425-CV

              IN THE INTEREST OF D.M., A.M., A.M., J.M., AND J.M.M.,

                 From the 150th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-PA-02128
                         Honorable Laura Salinas, Judge Presiding


                                      ORDER
       Appellant Ayda Masterson’s motion for extension of time to file brief is granted. We
order Ayda Masterson to file her brief with this court by September 16, 2015.



                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of September, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court